Citation Nr: 1123121	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for an anxiety disorder not otherwise specified, claimed as a panic disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's September 2008 claim for entitlement to service connection for a right ankle disorder, and granted his claim for entitlement to service connection for an anxiety disorder (claimed as a panic disorder) and assigned a 10 percent disability rating effective January 11, 2008.

The issue of entitlement to an initial disability rating in excess of 10 percent for an anxiety disorder not otherwise specified, claimed as a panic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A claimed right ankle disorder is not shown by competent or credible evidence to be related to the Veteran's service or to any incident therein.


CONCLUSION OF LAW

A claimed right ankle disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A September 2008 letter, provided to the Veteran before the January 2009 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in September 2008, prior to the issuance of the January 2009 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records and VA treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Furthermore, a September 2009 record shows that the RO made an inquiry and found no SSA Title II or Title XVI data pertaining to the Veteran.

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Right Ankle Disorder

In Reports of Medical Examination dated October 2001 and March 2002, clinicians found that the Veteran's lower extremities were normal on evaluation.  In a March 2002 Report of Medical History, the Veteran checked boxes to indicate that he did not have, and had never had, arthritis, rheumatism, or bursitis, or a bone, joint, or other deformity.

In a November 2007 Report of Medical Assessment, the Veteran noted that he had recurring ankle pain on active duty, for which he did not seek medical care.

In a November 2007 Report of Medical History, the Veteran indicated that he had swollen or painful joints.  He wrote that he had "current pain in both ankles and they don't look the same."  An examiner wrote that the Veteran had "b/l [bilateral] ankle sprains over the years.  [He has] pain after prolonged standing.  [He is] able to [do] PT [physical training] without difficulties.  +/- instability.  [No] neuropathy.  [No] physical therapy."

In a December 2007 Report of Medical Examination, a clinician again found that the Veteran's lower extremities were normal on evaluation.  However, under a section entitled "Significant or Disqualifying Defects," the examiner included "ankle pain / sprains."

In his September 2008 claim, the Veteran reported experiencing ankle pain while walking and standing, which he stated is the "result of many sprains throughout enlistment."

Following service, in November 2008, VA provided the Veteran with a compensation and pension (C&P) examination of his joints, including his right ankle.  The examiner reviewed the claims file and medical records.  The Veteran reported that he had incurred bilateral ankle sprains from 2004 through 2006.  He noted that he was treated with ace wraps, and that there was no documentation thereof.  The Veteran reported that he continues to have intermittent ankle pains with prolonged standing, but that he is able to run and play sports without difficulty.  He reported sometimes using an ankle brace.  The Veteran reported having no history of hospitalization or surgery, or trauma to the joints.  He endorsed symptoms including giving way, instability, pain, weakness, and moderate flare-ups.  The Veteran reported that he was able to stand for 3 to 8 hours with only short rest periods, and had no limitations on walking.

The November 2008 VA examiner found that the Veteran had a normal gait, no other evidence of abnormal weight bearing, no loss of bone, and no inflammatory arthritis.  The examiner also found that the Veteran's right ankle had tenderness with no instability, tendon abnormality, or angulation.  The Veteran had right ankle dorsiflexion from 0 to 20 degrees, and right plantar flexion from 0 to 45 degrees-which constitutes normal range of motion according to 38 C.F.R. § 4.71a, Plate II.  The examiner found that x-rays of the Veteran's right ankle revealed no acute fracture or dislocation, and possible remote trauma.  The examiner diagnosed the Veteran with a normal examination with no objective findings.  The examiner noted that the Veteran's reported ankle weakness, fatigue, and pain had significant effects on his usual occupation, and no effects on his usual daily activities.

In a November 2008 VA general medical examination, the same examiner also noted that the Veteran's ankle jerk reflexes were normal (2+).

Later in November 2008, the Veteran told his treating VA clinician that he has right ankle pain only if he is on his feet a lot.  He stated that he does not take over the counter (OTC) medications, and denied having any swelling.  He stated that his right ankle sometimes gives way.  He reported that he had sprained his right ankle multiple times while in service.  The VA clinician diagnosed the Veteran with a history of bilateral ankle sprains.

The Veteran asserted in his February 2009 notice of disagreement that his primary physician had taken x-rays of his ankle and concluded that there are possible bone fragments and severe trauma.  Similarly, in his February 2010 substantive appeal, the Veteran wrote that "my physician at the VA hospital told me that the x-ray for my right ankle showed signs of severe trauma and also what looked to be bone chips."

Because the Veteran's November 2008 VA examination was conducted by a competent clinician who fully described the functional effects caused by the Veteran's claimed right ankle disorder on his occupational functioning and usual daily activities, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  No medical opinion as to the etiology of the claimed disability was warranted or possible, because the examiner determined that it was a normal examination with no objective findings of a current diagnosis.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the November 2008 VA examiner is so qualified, her medical opinions constitute competent medical evidence.

The Board finds that the Veteran is competent to report that he experiences pain and instability in his right ankle.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further finds that the Veteran's reports of experiencing pain and instability in his right ankle are credible.

However, although the Veteran is competent to report right ankle pain and instability, he is not competent to render an opinion as to the medical etiology thereof, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no diagnosis of a right ankle disability at the time the claim was filed, and there remains no diagnosis of a right ankle disability, no valid claim for service connection for a right ankle disability exists.  Pain alone does not in and of itself constitute a disability for which service connection may be granted when there is no diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As noted above, the November 2008 VA examiner concluded that the Veteran's right ankle examination was normal, and that there were no objective findings and no instability.

Service connection for bone chips in the Veteran's right ankle cannot be granted, notwithstanding his report in his February 2010 substantive appeal that his VA physician had diagnosed him with bone chips.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  Although the November 2008 VA examiner found that the "possibility of intra-articular loose body cannot be excluded," she concluded that there was "no fracture, dislocations or subluxations."  Furthermore, a mere possibility is an insufficient basis on which to grant service connection.  See Bostain v. West, 11 Vet. App. 124 (1998) ; see also Obert v. Brown, 5 Vet. App. 30 (1993).

Additionally, the Veteran's own determination about the diagnosis and etiology of his claimed right ankle disorder is outweighed by the more probative findings of the November 2008 VA examiner, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Furthermore, a thorough search of the record reveals that no clinician has diagnosed the Veteran with a right ankle disorder during the pendency of the claim, or opined that any current right ankle disorder was caused or aggravated during or as a result of service.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran does not have a right ankle disability.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for a right ankle disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for a right ankle disorder is denied.


REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for an anxiety disorder not otherwise specified, claimed as a panic disorder.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board notes that the Veteran's most recent VA examination for his service-connected anxiety disorder was provided in November 2008.  In light of the more than two years and six months since the Veteran's last VA examination, he should be scheduled for a new VA examination to ascertain the degree of disability currently associated therewith.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).  The Board further notes that although additional VA and private treatment records have been added to the claims file since the VA examination, they are also dated November 2008.

In addition to the foregoing, the Court has held that the passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In this case, the Veteran reported at his November 2008 VA examination that he had no sleep impairment and no obsessive or ritualistic behavior.  Subsequently, the Veteran reported in his February 2009 notice of disagreement that he has a sleep impairment.  Additionally, the Veteran reported in his February 2010 substantive appeal that "my social relationships ha[ve] been damaged by my obsessive ritualistic behavior that includes almost constant counting, finger tapping, and retracing of steps."  The Veteran also reported taking routes to avoid bridges, and believing "that people I know hate me and only pretend to be my friends[, which] has damaged pre-existing relationships and looks to damage future ones as well."  Because the Veteran has also alleged worsening symptoms of his service-connected anxiety disorder not otherwise specified since his November 2008 VA examination, a new VA examination is required.

Therefore, on remand, the AOJ should schedule the Veteran for a mental health examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected anxiety disorder not otherwise specified.  

Additionally, on remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected anxiety disorder not otherwise specified since November 2008, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected anxiety disorder not otherwise specified since November 2008, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  After completion of the above, schedule the Veteran for a mental disorders examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected anxiety disorder not otherwise specified.  All indicated tests and studies should be undertaken.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  The examiner also should discuss the extent to which the service-connected anxiety disorder affects the Veteran's ability to secure or maintain employment.  If the examiner cannot provide any requested information, the report should so state. The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

3.  After completion of the above, the AOJ should readjudicate the claim for to an initial disability rating in excess of 10 percent for an anxiety disorder not otherwise specified, claimed as a panic disorder.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


